Citation Nr: 1639677	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1. Whether the character of the appellant's discharge from his second period of military service constitutes a bar to Department of Veterans Affairs (VA) benefits.

2. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served honorably on active duty from June 1983 to September 1983.  His second period of service from May 1989 to September 1991, however, resulted in a discharge under other than honorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (ROIC) in Philadelphia, Pennsylvania denied the claims on appeal.

In May 2010, the Board remanded the service connection claims to the agency of original jurisdiction (AOJ) to arrange for a Board hearing as requested by the appellant in November 2008.  In July 2010, he testified during a hearing before one of the undersigned Veterans Law Judges (VLJs) at the RO.  In September 2010, the Board remanded the appeal, directing the RO to issue a statement of the case (SOC) pertinent to the issue of whether the character of the appellant's discharge from his second period of military service constitutes a bar to VA benefits.

In July 2011, the appellant testified at the RO before another of the undersigned VLJs.  A transcript of each hearing is associated with the claims file.  

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  When an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review. 

The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In a September 2011 letter, the appellant was offered the opportunity of a hearing before the third member of the decision panel and advised that if he did not respond within 30 days, the Board would assume he did not want a third hearing.  The appellant did not respond to the letter.  As a result, the Board finds that there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.

In September 2012, the Board again remanded the appeal to the AOJ for additional development. 


FINDINGS OF FACT

1.  During the service period from May 1989 to September 1991, the appellant was charged with committing an indecent assault and orally communicating indecent language upon a person not his wife in violation of Article 134 of the Uniform Code of Military Justice (UCMJ). 

2.  The appellant's discharge from service was based on offenses involving moral turpitude.

3.  The appellant accepted of an undesirable discharge to escape trial by court-martial for his offenses; however, the type of court martial was not specified.

4.  The evidence does not suggest, and the appellant has not alleged, that he was insane at the time of his offenses in April 1991.

5.  The appellant's request for an upgrade to a general discharge for his period of service ending in September 1991 was denied by the Army Board for Correction of Military Records in February 2007.

6.  Because the appellant lacks status as a veteran for his period of service from May 1989 to September 1991, service connection is precluded for a psychiatric disorder, including PTSD, and for a left shoulder disorder, which are both alleged to have had their onset during that period of service.


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from his second period of service from May 1989 to September 1991 was under dishonorable conditions and is a bar to payment of VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12(d)(3) (2015).

2.  The criteria for establishing status as a veteran for the period of service from May 1989 to September 1991 have not been met, and therefore the threshold criteria for establishing service connection for a psychiatric disorder, to include PTSD, incurred in or related to that period of service, are not met.  38 U.S.C.A. §§ 101(2), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.303 (2015). 

3.  The criteria for establishing status as a veteran for the period of service from May 1989 to September 1991 have not been met, and therefore the threshold criteria for establishing service connection for a left shoulder disorder incurred in or related to that period of service, are not met.  38 U.S.C.A. §§ 101(2), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose certain obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Where the issue involves the character of discharge, as in this case, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007). 

In correspondence dated in September 2005, the RO notified the appellant that entitlement to benefits was contingent upon discharge from military service under honorable conditions and the service that would have qualified him for compensation benefits was terminated by a discharge that was dishonorable for VA purposes.  The RO explained that it was required to determine whether the appellant was discharged under conditions other than dishonorable.  The letter provided the regulation pertinent to the claim, 38 C.F.R. § 3.12.  The case was last adjudicated in an April 2016 supplemental statement of the case (SSOC).  Based on the foregoing, the Board finds that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ obtained investigation records from the U.S. Army Crime Records Center pertinent to the April 1991 incident that led to the appellant's discharge and obtained records of the appellant's attempt to upgrade his discharge from Under Other Than Honorable Conditions.  In addition, the claims file includes the appellant's service personnel and treatment records and post-service VA treatment records.  The appellant has been provided with a meaningful opportunity to participate in the claims process throughout the 

course of the appeal and has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained. 

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues decided on appeal.

II. Analysis

The appellant seeks VA compensation benefits for a psychiatric disorder, including PTSD, and for a left shoulder disorder.  He does not claim and the record does not show that pertinent disability had its onset or increased in severity during his initial period of service.  He asserts that each disability is related to his second period of service when he deployed to Southwest Asia.

In order to qualify for VA benefits, an appellant must demonstrate that he had the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 

C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute. 

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.  38 C.F.R. § 3.12(b).  The circumstances of "statutory bars" as defined by 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) do not apply to this appeal.

A discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

The term "moral turpitude" is not defined in 38 C.F.R. § 3.12(d), nor has it been defined in case law applying and interpreting the regulation.  Black's Law Dictionary offers two definitions for moral turpitude.  The first defines the term as "conduct that is contrary to justice, honesty, or morality."  The second, which Black's states is applicable to military law, defines moral turpitude as "any conduct for which the applicable punishment is a dishonorable discharge or confinement not less than one year."  Black's Law Dictionary (8th ed. 2004).

The appellant's service records reflect that he deployed to Kuwait from October 1990 to April 1991.  Upon his return, he spent the night with his friends, a husband and wife.  The events that resulted in his discharge occurred the following morning after the husband left for work.  Records from the U.S. Army Crime Records Center document the investigation of the April 1991 incident, and include sworn statements from the wife and the appellant, among others.  The appellant's sworn statement reflects his acknowledgement of being advised of his legal rights.  Telling his side of the story, the appellant stated, "I admit I was talking vulgar language [sic] to [her] and that I wanted to have sex with her."  The appellant stated that after the husband left for work, "His wife and I started talking in the living room and I made my comments to her.  I got up from where I was seated on the floor, next to the couch at her feet.  (She was lying on the couch)."  He added, "I made a move to walk toward her and she jumped up from where she was lying on the couch.  She told me that I had 'better leave' and that she 'was going to call her husband.'  She then ran out of the door to a neighbor's house."  He denied touching her.

The victim's sworn statement includes her description of the appellant using "vulgar language" toward her.  She indicated that after she told the appellant to leave and he refused, she got up from the couch and he "grabbed me by the shoulders and forced me back onto the couch," fondling her breasts.  She reported that she screamed, which woke her 17-month old daughter, and was able to push the appellant away and run out of the house, returning a short while later with a neighbor to retrieve her daughter.  

An August 1991 Charge Sheet detailed charges of violating Article 134 of the UCMJ for specifications that included committing an "indecent assault upon [the victim], a person not his wife, by fondling her breasts, with intent to gratify his sexual desire" and orally communicating indecent language.  The Board notes that the maximum punishment for indecent assault under Article 134 is dishonorable discharge, forfeiture of all pay and allowances, and confinement for 5 years.  Manual for Courts-Martial United States 794 (2012 ed.).  The maximum punishment for indecent language (for cases involving persons other than any child under the age of 16 years) under Article 134 is forfeiture of all pay and allowances, and confinement for 6 months.  Id. at 404.

Later in August 1991, the appellant signed a memorandum entitled "Request for Discharge for the Good of the Service."  The memorandum reflects that the appellant requested by his own free will an undesirable discharge to escape trial by court-martial, had been advised of the maximum permissible punishment if found guilty and the implications of the decision to elect an undesirable discharge, and had been afforded the opportunity to consult with appointed counsel.  The memorandum further documents that the appellant acknowledged his guilt of at least one of the charges against him or at least one of the lesser included offenses therein contained, which also authorized the imposition of a bad conduct or dishonorable discharge.  He confirmed he did not desire further rehabilitation and had no desire to perform further military service.  He acknowledged his understanding of the possible effects of an Under Other Than Honorable Discharge, including that he may be ineligible for many or all benefits administered by VA.  An Army Commander approved the appellant's request, finding the charged misconduct sufficiently serious to warrant separation; and reduced the appellant to the lowest enlisted grade.

The appellant received a DD Form 214 showing discharge under other than honorable conditions for the good of the service, in lieu of court-martial.  It also reflected his reduction in pay grade to E1.

In an unappealed June 2006 administrative decision, VA determined that the character of the appellant's service from May 1989 to September 1991 that led to his discharge was dishonorable and that VA compensation based on that term of service was barred. 

In July 2006, the appellant applied for correction of his military record, requesting a change or upgraded discharge to general or honorable.  He alleged an error or injustice consisting of a "lack of representation" and "cruel and unusual punishment" at the time of his discharge.

In February 2007 the Board for Correction of Military Records, Department of the Army (Army Board), notified that appellant that his application had been denied.  The accompanying decision explained that the appellant's contentions that he lacked representation and that his discharge constituted cruel and unusual punishment were carefully considered, but there was insufficient evidence to support those claims.  The decision further detailed that the evidence of record confirmed the applicant was charged with the commission of an offense punishable under the UCMJ as a punitive discharge and that he voluntarily requested discharge from the Army in lieu of trial by court-martial after consulting with defense counsel.  The Army Board's decision noted the appellant had admitted guilt to the charge against him, or of a lesser included offense, that also authorized the imposition of a bad conduct or dishonorable discharge.  The Army Board determined that the evidence presented did not demonstrate the existence of a probable error or injustice.

At the July 2010 and July 2011 Board hearings, the appellant testified that traumatic incidents occurred during his service in Southwest Asia in 1991 and that he injured his left shoulder around the same time when he fell off a tank while refueling it.  At the latter hearing, he asserted that he had undiagnosed PTSD at the time that the April 1991 incident leading to his discharge occurred.

Having considered the evidence of record, the Board finds the character of the appellant's discharge from his second period of service is a bar to receipt of VA compensation benefits based on that service period.  

Initially, the Board notes that while the appellant's military records clearly show that he accepted an undesirable discharge to escape trial by court-martial, the records do not specify the type of court-martial escaped, special or general.  Therefore, the evidence of record is insufficient to conclude that the appellant was discharged under dishonorable conditions as a result of accepting an undesirable discharge to escape trial by general court-martial.  See 38 C.F.R. § 3.12(d)(1).

Instead, the Board finds the April 1991 offenses for which the appellant was charged involved moral turpitude.  In this regard, the indecent assault and indecent language offenses violated Article 134 of the UCMJ and were directed toward his friend, a married woman.  The appellant's conduct was unwelcomed by the victim and dishonest in that the appellant waited until the victim's husband left for work before taking the actions which resulted in the subsequent charges.  Moreover, the applicable punishment for both offenses included a dishonorable discharge, and the punishment for indecent assault included confinement for more than one year.  In addition, the actual punishment for the offenses included a reduction to the lowest pay grade.  In summary, because the appellant's offenses involved moral turpitude, his discharge from the period of service from May 1989 to September 1991 is considered to have been issued under dishonorable conditions, and the character of his discharge is a bar to payment of VA benefits  38 C.F.R. § 3.12(d)(3).

Finally, because the appellant's petition for an upgrade to a general or an honorable discharge was denied in February 2007 by the Army Board for Correction of Military Records, the bar to payment of VA benefits is not removed.  38 C.F.R. § 3.12(g).  

As mentioned above, an exception to a finding that a discharge from service had been issued under dishonorable conditions, is a finding that a person was insane at the time of committing the offense(s) causing such discharge.  38 C.F.R. § 3.12(b).  An insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).
  
The Board acknowledges the appellant's assertion that he had undiagnosed PTSD at the time of the April 1991 incident.  However, neither he nor his representative has asserted that he was insane at the time of committing the offenses.  Moreover, the evidence of record does not support a finding of insanity at the time of committing the offenses.  Here, his behavior that resulted in charges of committing indecent assault and orally communicating indecent language is not shown by the record to be a prolonged deviation from his normal behavior because the incident occurred during a period in the morning on a single day and because the record does not reflect similar behavior either before or after the incident.  In addition, while his behavior affected the woman subject to the indecent assault and language, and interfered with the woman's neighbor, to whom she ran for help, the record does not demonstrate that his behavior interfered with the peace of society.  

Finally, the appellant is not shown to be so departed (or antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Rather, the evidence demonstrates he was not detained prior to making the decision to accept a dishonorable discharge to avoid court-martial, and there were no other documented incidents of indecent behavior or language.  These facts support the conclusion that following the April 1991 incident, the appellant was capable of adhering to social customs in which individuals refrain from indecently touching or indecently speaking to another person's spouse.  Based on the foregoing, the Board finds the evidence does not support a finding that the appellant was insane, as defined by 38 C.F.R. § 3.354, at the time of committing the offenses in April 1991.   

In conclusion, because the appellant's discharge from the period of service ending in September 1991 was under dishonorable conditions, his status as a veteran is not established for his second period of service.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  As a result, he is not entitled to payment for any disabilities incurred in or related to that period of service and the underlying claims for service connection for a psychiatric disorder and left shoulder disorder are precluded as a matter of law.






	(CONTINUED ON NEXT PAGE)





ORDER

The character of the appellant's military service from May 1989 to September 1991 is considered dishonorable for VA purposes; the appeal is denied.

The appeal as to the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.

The appeal as to the issue of entitlement to service connection for a left shoulder disorder is denied.



___________________________                   _____________________________
            D. C. SPICKLER                                         	  L. HOWELL                                
         Veterans Law Judge                                            Veterans Law Judge 
   Board of Veterans' Appeals                                 Board of Veterans' Appeals



__________________________________
THOMAS J. DANNAHER
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


